W. SHARP, Judge.
After a jury trial, Dyson was adjudicated guilty of robbery with a firearm1 and possession of a firearm by a minor.2 Pursuant to a plea of no contest entered at sentencing, he was also adjudicated guilty of possession of a firearm by a convicted delinquent3 and reserved his right to appeal the case. He was sentenced to forty-eight months on each felony, and received a three-year minimum mandatory sentence because of the' firearm. This was a downward departure sentence.
Finding no error in this case, we affirm in all respects except for the imposition of a $500.00 publie defender’s lien. The record discloses it was imposed without apprising Dyson of his right to challenge the amount, in violation of Florida Rule of Criminal Procedure. 3.720(d)(1). Pursuant to Fontenont v. State, 631 So.2d 379 (Fla. 5th DCA 1994), the lien must be stricken without prejudice to its reimposition, after compliance with the rule.
AFFIRMED in part; Lien STRICKEN; REMANDED.
COBB and ANTOON, JJ., concur.

. § 812.13(2)(a), Fla.Stat. (1995).


. § 790.22, Fla.Stat. (1995).


.§ 790.23, Fla.Stat. (1995).